Citation Nr: 0325763	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  01-06 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1973.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado denied benefits sought in August 2000, 
and the veteran appealed.  A videoconference hearing was held 
before the undersigned acting member of the Board of 
Veterans' Appeals (Board) in April 2003.


REMAND

During the hearing before the undersigned in April 2003, the 
veteran testified that he had evidence that he was going to 
fax to the Board.  In May 2003, a waiver from the veteran of 
RO consideration of new evidence was received from the 
veteran.  However, the evidence cited is not of record.  It 
does not appear that the Board ever received the evidence 
cited by the veteran.  An attempt to obtain this evidence and 
associate it with the claims file should be made.

In addition, over the last several years the VA's duty to 
assist a veteran with his claim has undergone far-reaching 
changes.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107) became law.  The VCAA provides, among 
other things, for notice and assistance to claimants under 
certain circumstances, and the duty to notify the veteran 
includes the duty to tell him what evidence, if any, he is 
responsible for submitting to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not been provided a VCAA letter.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The veteran should be requested to 
submit the private audiology examination 
report that he identified in April 2003.  

2.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA has attempted to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

3.  If found warranted by the RO based on 
this new evidence, the RO should arrange 
for an additional VA audiological 
examination to determine the nature and 
extent of the veteran's bilateral hearing 
loss in accordance with VA rating 
criteria.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

